IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48502

STATE OF IDAHO,                                  )
                                                 )   Filed: August 4, 2021
        Plaintiff-Respondent,                    )
                                                 )   Melanie Gagnepain, Clerk
v.                                               )
                                                 )   THIS IS AN UNPUBLISHED
BRANDON WILLIAM HENNIG,                          )   OPINION AND SHALL NOT
                                                 )   BE CITED AS AUTHORITY
        Defendant-Appellant.                     )
                                                 )

        Appeal from the District Court of the First Judicial District, State of Idaho,
        Kootenai County. Hon. Scott Wayman, District Judge.

        Judgment of conviction and unified sentence of twenty-five years with ten years
        determinate for aggravated battery with an enhancement for use of a deadly
        weapon, affirmed.

        Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
        Appellate Public Defender, Boise, for appellant.

        Hon. Lawrence G. Wasden, Attorney General; Kacey L. Jones, Deputy Attorney
        General, Boise, for respondent.
                  ________________________________________________

                       Before HUSKEY, Chief Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                    ________________________________________________

PER CURIAM
        Brandon William Hennig pled guilty to aggravated battery, Idaho Code §§ 18-903, 18-
907(1)(a), with an enhancement for use of a deadly weapon, I.C. § 19-2520. The district court
imposed a unified sentence of twenty-five years with ten years determinate. Hennig appeals,
contending that his sentence is excessive and that the district court abused its discretion by not
retaining jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                 1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). That discretion
includes the trial court’s decision regarding whether a defendant should be placed on probation
and whether to retain jurisdiction. I.C. § 19-2601(3), (4); State v. Reber, 138 Idaho 275, 278, 61
P.3d 632, 635 (Ct. App. 2002); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that retaining jurisdiction was not appropriate. We hold
that Hennig has failed to show that the district court abused its discretion when imposing
sentence.
       Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, Hennig’s judgment of conviction and sentence
are affirmed.




                                                2